



Exhibit 10.1


FORM OF EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is dated as of December_____, 2017,
by and between PRA Group, Inc. (the “Company”) and ___________________ (the
“Employee”) to become effective on the Effective Date (as defined below).
W I T N E S S E T H:
WHEREAS, the Employee is currently employed by the Company as its [insert
title]; and
WHEREAS, the Company desires that Employee serve as its [insert title]; and
WHEREAS, Employee desires to accept such employment upon the terms set forth in
this Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties agree as follows:
1.Employment.


(a)The Company hereby extends the employment (the “Employment”) of the Employee
on the terms set forth herein. Employee shall perform such duties and exercise
such powers as directed by the Company. Employee hereby accepts the Employment
and agrees to (i) continue to render such executive services, (ii) perform such
executive duties and (iii) exercise such executive supervision and powers to,
for and with respect to the Company, as may be established, for the period and
upon the terms set forth in this Agreement.


(b)Employee shall devote substantially all of Employee’s business time and
attention to the business and affairs of the Company, except as permitted for
Paid Time Off, pursuant to Section 4 herein, and for Disability (as defined in
Section 8(b)). Subject to approval by the Chief Executive Officer (“CEO”), the
Employee may serve on the boards of directors of other companies, engage in
charitable and community affairs, or give attention to Employee’s passive
investments, provided that such activities do not interfere with the regular
performance of Employee’s duties and responsibilities under this Agreement or
violate any other provision of this Agreement.


2.Place of Performance.


The principal place of employment of Employee shall be at the Company’s
principal executive offices in Norfolk, Virginia or, if such offices are
relocated, within a 75 mile radius of Norfolk, Virginia (the “Metropolitan
Area”). Notwithstanding the foregoing, Employee may be required to travel beyond
the Metropolitan Area as reasonably required to perform Employee’s duties
hereunder.


3.Term.


Except as otherwise specifically provided in Section 8 below, this Agreement
shall become effective on January 1, 2018 (the “Effective Date”), and shall
continue until December 31, 2020 (the “Term”), subject to the terms and
conditions of this Agreement. If a Change in Control (defined below) of the
Company occurs prior to the expiration of the Term, the Term shall be
automatically extended until the later of December 31, 2020 or two (2) years
following the Change in Control.









--------------------------------------------------------------------------------





4.Compensation and Benefits.


(a)Base Salary. Employee shall be paid an annual base salary (the “Base Salary”)
of $_________________, less applicable deductions and withholdings, payable at
such intervals as other similarly situated employees of the Company are paid,
but in any event at least on a monthly basis. The Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) may increase the Base
Salary throughout the Term of this Agreement; however, the Committee shall not
decrease the Base Salary below the stated amount in this Agreement.


(b)Bonus Compensation. Employee shall be eligible to receive an annual bonus as
set forth in the Company’s Annual Bonus Plan (as amended from time to time, the
“Annual Bonus”), which is incorporated herein by reference. Pursuant to the
Annual Bonus Plan, the Committee will review the plan annually to determine
target participation levels and establish goals and subsequent payout levels
against those goals. Subject to the Committee’s discretion to adjust Employee’s
target participation level (e.g., to reflect changes in roles or modifications
to pay mix), Employee’s target opportunity during the Term shall be
$________________________.


(c)Equity Awards


(i)Employee shall be eligible to receive equity awards (“Equity Awards”) as set
forth in the Company’s Omnibus Incentive Plan (as amended from time to time, the
“Incentive Plan”), which is incorporated herein by reference.


(ii)In connection with the execution of this Agreement, Employee shall be
awarded restricted stock units valued at $_________________ of the Company’s
common stock, the terms and conditions of which shall be set forth in an award
agreement between the Employee and the Company.


(iii)Subject to Sections 8 and 9 of this Agreement, any and all Equity Awards
shall be subject to the terms of the Incentive Plan, agreed upon restrictions
incorporated in the Company’s Insider Trading Policy, as well as any Equity
Award agreements between the Employee and the Company.


(d)Clawbacks. Any compensation paid to the Employee pursuant to this Agreement
is subject to any current or future clawback policy instituted by the Company to
comply with any rules promulgated in the future, if any, pursuant to any law,
government regulation or stock exchange listing requirement; provided that such
clawback policy shall apply to Employee to the same extent that it applies to
other similarly situated employees.


(e)Employee Benefits. In addition to the compensation discussed above, and
subject to the limitations imposed herein, Employee shall be eligible to (i)
receive any employee benefits provided by the Company to its employees,
including, but not limited to, life insurance, hospitalization, surgical, major
medical and disability insurance and sick leave, (ii) participate in such
employee benefit programs as may be offered by the Company to other similarly
situated employees and (iii) be a full participant in all of the Company’s other
benefit plans, retirement plans and profit-sharing plans which may be in effect
from time to time or may hereafter be adopted by the Company.


(f)Paid Time Off During the Term. Employee shall be entitled to such paid time
off (“PTO”) during each calendar year of the Employment consistent with the
Company’s PTO policies then in effect and Employee’s position with the Company,
but in no event shall Employee be entitled to fewer than twenty-five (25) PTO
days in any such calendar year. Such time off shall be used for both vacation
and sick leave, and may be used for such purposes, in Employee’s discretion, at
any time or times as are not inconsistent with the reasonable business needs of
the Company. At the end of each calendar year, Employee shall be entitled to
carry over up to ten (10) days of unused PTO into the next calendar year, but,
subject to Section 8 with respect to payment of accrued PTO in certain
termination situations, Employee shall not be entitled to any additional
compensation in the event that Employee, for whatever reason, fails to use the
entire amount of any such PTO to which Employee is entitled during any calendar
year of Employee’s Employment hereunder. Employee shall also be entitled to all
paid holidays given by the Company to its employees.





--------------------------------------------------------------------------------







5.Indemnification.


(a)Employee shall be entitled at all times to the benefit of the maximum
indemnification and advancement of expenses available from time to time under
the laws of the State of Delaware, and such benefit shall not be less than that
available to any other officer or director entitled to indemnification by the
Company.


(b)D&O Insurance. Employee shall be covered under any directors’ and officers’
(“D&O”) liability insurance policy then in effect for the directors and/or
officers of the Company and/or any of its subsidiaries or affiliates; provided,
the failure to have a D&O insurance policy in effect at all times shall not,
alone, allow Employee to assert a claim for breach of this Agreement by the
Company. The Company shall provide Employee a copy of any D&O liability
insurance policy then in effect upon request.


(c)Scope of Indemnification. In addition to any D&O insurance coverage provided
for in Section 5(b) above, the Company and any of the Company’s affiliates as to
which Employee at any time serves as a director, officer, employee, agent or
fiduciary (collectively, the “Indemnitors”) shall jointly and severally hold
harmless and indemnify Employee (and Employee’s heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
reasonable expenses and liabilities incurred by Employee in connection with or
arising out of any action, suit or proceeding (each, a “Claim”) in which
Employee may be involved by reason of Employee having served as a director,
officer, employee, agent or fiduciary of any Indemnitor (whether or not Employee
continues to serve as a director, officer, employee, agent or fiduciary thereof
at the time such expenses or liabilities are uncured), or by reason of any such
action or inaction on Employee’s part while serving in any such capacity, such
expenses and liabilities to include, but not necessarily be limited to, losses,
damages, judgments, investigation costs, court costs, costs related to acting as
a witness and attorneys’ fees and the cost of settlements approved in advance by
the Company.


(d)Selection of Counsel. In the event the Indemnitors shall be obligated
hereunder to provide Employee with any legal defense with respect to a Claim,
the Indemnitors shall be entitled to assume the defense of such Claim with
counsel of the Indemnitors’ choosing, upon the delivery to the Employee of
written notice of their election to do so. After delivery of such notice and the
retention of such counsel by the Indemnitors, the Indemnitors shall not be
liable to Employee under this Agreement for any fees of counsel (or related
costs and expenses) subsequently incurred by Employee with respect to the same
Claim; provided that (i) Employee shall have the right to employ counsel in any
such Claim at Employee’s sole expense; and (ii) if (A) the employment of counsel
by Employee has been previously authorized in writing by the Indemnitors, (B)
counsel for Employee shall have provided the Indemnitors with a written opinion
that there is a conflict of interest between the Indemnitors and Employee in the
conduct of any such defense or (C) the Indemnitors shall fail to retain (or
discontinue the retention of) such counsel to defend such Claim, then the fees
and expenses of Employee’s counsel shall be at the expense of the Indemnitors.


(e)Nonexclusivity. The indemnity rights set forth in this Section 5 shall be in
addition to and not in limitation of any rights to which Employee may be
entitled under any of the Indemnitors’ charter documents, bylaws or agreements,
any vote of stockholders or disinterested directors, and/or the laws of the
various Indemnitors’ jurisdictions of formation or incorporation.


(f)Survival. The indemnification rights provided for in this Section 5 shall (i)
remain in full force and effect after any termination of Employee’s Employment
and without regard to any investigation made by or on behalf of Employee or any
agent or representative of Employee, and (ii) continue as to Employee for any
action or inaction of Employee while serving as a director, officer, employee
agent or fiduciary of any Indemnitor even though Employee may have ceased to
serve in such capacity.


6.Expenses.


During the Term, the Company shall reimburse Employee, upon presentation of
appropriate vouchers or receipts in accordance with the Company’s expense
reimbursement policies, for all reasonable out-of-pocket business travel and
entertainment expenses incurred or expended by Employee in connection with the
performance of Employee’s





--------------------------------------------------------------------------------





duties under this Agreement in accordance with the Company’s expense
reimbursement policies, in each case subject to the applicable terms,
conditions, covenants and stipulations set forth in Section 24 below with
respect to Section 409A of the Internal Revenue Code.
7.Termination Procedure.


Any termination of Employee’s Employment by the Company or by Employee during
the Term (other than termination in the event of Employee’s death pursuant to
Section 8(a) of this Agreement) shall be communicated by written notice (“Notice
of Termination”) to the other party hereto in accordance with Section 14 herein.
For purposes of this Agreement, a Notice of Termination shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of Employee’s Employment. Upon the effective
date of any termination of Employee’s employment hereunder, Employee shall be
deemed to have resigned from any and all offices and other positions held by
Employee in the Company and/or any of its subsidiaries and affiliates.
8.Termination of Employment.


(a)Death. In the event of the death of Employee during the Term, this Agreement
and Employee’s Employment hereunder shall be terminated as of the date of death
and Employee’s designated beneficiary or, in the absence of such designation,
the estate or other legal representative of Employee (collectively, the
“Estate”) shall be entitled to receive (i) Employee’s Base Salary through the
end of the month in which the death occurs and accrued but unused PTO through
the date of death, paid in a single lump sum within 30 days following the date
of death, and (ii) a pro-rata Annual Bonus (based upon target bonus and the days
of employment in the calendar year of Termination), to be paid in a single lump
sum within 30 days following the termination date. The Estate shall be entitled
to all other applicable death benefits in accordance with the terms of the
Company’s benefit programs and plans. In addition, any unvested shares of the
Company’s common stock awarded pursuant to Section 4(c) shall vest immediately
(at target) upon Employee’s death.


(b)Disability. In the event Employee shall, with or without reasonable
accommodation, be unable to render the services or perform the duties of
Employment hereunder by reason of illness, injury or incapacity (whether
physical, mental, emotional or psychological) (any of the foregoing, as
determined in accordance with the following sentence, shall be referred to
herein as a “Disability”) for a period of either (i) 90 consecutive days or (ii)
a total of 180 days, whether or not consecutive, within the preceding 365-day
period, the Company shall have the right (but not the obligation) to terminate
this Agreement and Employee’s Employment hereunder by providing Employee with 30
days’ prior written notice. Any determination of Disability shall be made by the
CEO and the Committee of the Board of Directors in their reasonable good faith
discretion. If this Agreement and Employee’s Employment hereunder are so
terminated by reason of Disability, Employee shall be entitled to receive (i)
Employee’s Base Salary through the end of the month in which the Disability
termination occurs and accrued but unused PTO through the date of Disability
termination, paid in a single lump sum within 30 days following the date of
termination, and (ii) a pro-rata Annual Bonus (based upon target bonus and the
days of employment in the calendar year of Termination), to be paid in a single
lump sum within 30 days following the termination date, less (iii) the aggregate
amount of any amounts payable under any disability insurance policy provided by
the Company that is then in effect. Employee shall be entitled to receive all
applicable disability benefits in accordance with the terms of this Agreement
and of the Company’s benefit programs and plans. Any unvested shares of the
Company’s common stock awarded pursuant to Section 4(c) shall vest immediately
(at target) upon Employee’s Disability termination. Notwithstanding any other
provision contained herein, all leaves, accommodations and payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.


(c)Termination of Employment by the Company for Cause. This Agreement and
Employee’s Employment hereunder shall be terminated for Cause (as hereinafter
defined) immediately on notice to Employee, subject to any right of Employee as
may be specified herein, if any, to cure any action, inaction, event or other
circumstance that otherwise constitutes Cause. From and after the effective date
of termination for Cause, Employee shall not receive any further benefits, any
unearned Base Salary, and shall not be entitled to receive any further Annual





--------------------------------------------------------------------------------





Bonuses or Equity Awards, regardless of the performance of the Company. Any
rights and benefits which Employee may have in respect of any other compensation
or any employee benefit plans or programs of the Company shall be determined in
accordance with the terms of such compensation arrangements or plans or programs
or otherwise pursuant to applicable law.


The term “Cause,” as used herein, shall mean any of the following: (A)
Employee’s conviction of, or plea of guilty or nolo contendere to, any felony
that, in the Board’s sound discretion, would materially affect Employee’s
ability to perform Employee’s duties or the reputation of the Company; (B)
Employee’s engaging in illegal or willful misconduct that, in the Board’s sound
discretion, has a material adverse effect on the financial performance,
financial condition and/or reputation of the Company or any subsidiaries or
affiliates thereof, including, but not limited to, a willful violation of
Sections 10, 11 or 12 of this Agreement; (C) Employee’s embezzlement of funds or
misappropriation of other material property of the Company or any subsidiary or
affiliate thereof; (D) Employee breaching this Agreement in a material manner,
(E) Employee engaging in a material (critical or continuous) violation of the
Company’s written policies and procedures as outlined in the Company’s Employee
Handbook (or a successor Company’s handbook) and applicable broadly to all
employees provided that Employee shall have been given at least 15 days’ notice
and opportunity to cure such breach or violation; (F) Employee’s fraudulent
conduct as regards the Company, which results either in personal enrichment to
Employee or injury to the Company or its subsidiaries or affiliates; or (G)
Employee’s refusal, after receiving at least 15 days’ notice and opportunity to
cure, to follow the lawful directives of the CEO given in furtherance of a
legitimate business purpose.
Any unvested shares of the Company’s common stock awarded pursuant to
Section 4(c) shall be forfeited upon Employee’s termination for Cause.
(d)Termination for Reasons Other than Death, Disability or Cause. In addition to
termination pursuant to Sections 8(a), (b), or (c) above or Section 8(f) or (g)
below, this Agreement and Employee’s Employment hereunder may be terminated by
either Employee or the Company at any time and for any reason by providing the
other party with a Notice of Termination at least fourteen (14) days prior to
the effective day of termination. Any unvested shares of the Company’s common
stock awarded pursuant to Section 4(c) shall be forfeited upon Employee’s
termination (other than in the case of death or disability or as described in
8(f) and 8(g)).


(e)Constructive Termination. “Constructive Termination” shall be deemed to have
occurred upon (a) the removal by the Company of Employee from the position
specified in the Agreement, unless offered another position which is no less
favorable than Employee’s current position in terms of compensation as outlined
in Section 4, (b) the relocation of the Company’s principal executive offices to
a location outside of the Metropolitan Area, (without the Employee’s consent) or
(c) the material breach by the Company of this Agreement (without the Employee’s
consent).


Notwithstanding the foregoing, in order to be eligible for any Constructive
Termination payment or benefit described under Section 9 of this Agreement: (i)
the Company shall have 30 days to cure any action perceived to be a Constructive
Termination, after receiving notice in writing from the Employee, which notice
must be provided within 90 days after Employee knew or should have known of such
action and (ii) Employee must terminate employment within 60 days after the cure
period has ended. In the event of a Constructive Termination with payments due
under section 9, any unvested shares of Company common stock awarded pursuant to
Section 4(c) shall be forfeited.
(f)Change in Control “Double Trigger” Termination. “Change in Control” shall
mean the occurrence and actual consummation of either subparagraph (i), (ii), or
(iii) below or any combination of said event(s) as more fully defined and
described in Section 409A and related Treasury Regulations:


(i)Change in Ownership of the Company. A change in ownership of the Company
occurs on the date that any one person or persons acting as a group acquires
ownership of the stock of the Company, that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company or of any
corporation that owns at least fifty percent (50%) of the total fair market
value and total voting power of Company.





--------------------------------------------------------------------------------





(ii)Effective Change in Control. If the Company does not qualify under
Subparagraph (i), above, then it may still meet the definition of Change in
Control, on the date that either: (1) Any one person, or more than one person,
acting as a group acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of Company possessing thirty percent (30%) or more of the
total voting power of the stock of Company; or (2) A majority of the members of
the Board are replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election.


(iii)Change in Ownership of Company’s Assets. A change in the ownership of a
substantial portion of Company’s assets occurs on the date that any person, or
more than one person acting as a group, acquires or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total fair market value equal to
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.
  
Pursuant to this Agreement, a “Change in Control Protection Period” shall be in
effect for the following periods: (A) the six months prior to any Change in
Control if Employee is terminated (I) at the request of any third party who had
taken steps reasonably calculated or intended to effectuate a Change in Control
or (II) in connection with or in anticipation of a Change in Control or (B) the
twenty-four (24) months beginning on the date of any Change in Control.
If a Change in Control as defined herein occurs, then the Employee is entitled
to the associated severance payments described in Section 9(b) only if, during
the Change in Control Protection Period, the Company (or its successor)
terminates the Employee involuntarily without Cause or the Employee terminates
due to a Constructive Termination.
In the event of a Change in Control termination pursuant to Section 9(b), any
unvested shares of the Company’s common stock awarded pursuant to Section 4(c)
prior to the date of the Change in Control shall immediately vest upon
Employee’s termination.
(g)Nonrenewal Termination. If the Employee’s Employment continues until the
expiration of the Term, upon the expiration of the Term if not otherwise renewed
by the mutual agreement of the parties and the Employee’s Employment is
terminated by the Company within 30 days following the expiration of the Term,
the termination shall be considered a “Nonrenewal Termination”. If the Company
offers the Employee a renewed agreement that is substantially similar to the
agreements of similarly situated employees and provides Employee compensation
equal to or greater than Employee’s then current compensation and the Employee
declines to accept such new employment agreement, then the Employee will not be
eligible for any payment for Nonrenewal under Section 9(c).


In the event of a Nonrenewal Termination with payments due under Section 9(c),
any unvested shares of Company common stock awarded pursuant to Section 4 shall
continue to vest through March 31, 2021 or 90 days after the termination date of
this Agreement whichever is later (based on actual company performance).
9.Severance and Non-Competition Payments.


(a)Involuntary Termination without Cause/Constructive Termination, not during
Change in Control Protection Period. If Employee’s Employment is terminated
outside of the Change in Control Protection Period other than: (i) as a
termination by Employee (other than a Constructive Termination), (ii) as a
result of death, (iii) as a result of termination due to Disability of Employee
(iv) for Cause or (v) as a termination due to Nonrenewal, the Company shall pay
to Employee (A) Employee’s Base Salary and accrued but unused PTO through the
date of Termination, paid in a single lump sum within 30 days following the
termination date and (B) a pro-rata Annual Bonus (based upon actual Company
performance and the days of Employment in the calendar year of Termination), to
be paid in a single lump sum no later than March 15 of the year following the
year of termination.
  
Employee shall also be entitled to a severance payment equal to (C) the greater
of one times Employee’s current Base Salary or the minimum Base Salary due under
the remaining Term, (D) one times Employee’s average Annual Bonus paid to
Employee in the prior three years (this bonus amount referred to as the
“Severance Bonus”) and (E) the COBRA Reimbursement (defined below). If an
Employee’s first year bonus is to be included in the calculation of the
Severance





--------------------------------------------------------------------------------





Bonus, and such bonus is pro-rated for the portion of the year the Employee was
employed with the Company, then an annualized amount shall be used for the
calculation.  If an Employee has not participated in three bonus cycles, then
the Severance Bonus will reflect the shorter period (or target if the Employee
has not participated in any bonus cycles). Items (C) and (D) above shall be paid
in a single lump sum and the COBRA Reimbursement (item (E)) shall be paid as
described below, but items (C), (D) and (E) are payable only if and to the
extent, and within 30 days after a valid Release (as hereinafter defined), has
been signed by the Employee and become effective and irrevocable pursuant to its
terms.
(b)Involuntary Termination without Cause/Constructive Termination during a
Change in Control Protection Period. If the Employee’s Employment termination is
for a reason other than those specified in 9(c)(i)-(v), but occurs during a
Change in Control Protection Period, the Company shall pay to Employee (i)
Employee’s Base Salary and accrued but unused PTO through the date of
Termination, paid in a single lump sum within 30 days following the termination
date and (ii) a pro-rata Annual Bonus (based upon target bonus and the days of
Employment in the calendar year of Termination), to be paid within 30 days
following the termination date.
  
Employee shall also be entitled to a severance payment equal to (iii) one times
Employee’s current Base Salary, (iv) one times Employee’s average Annual Bonus
paid to Employee in the prior three years (this bonus amount referred to as the
“Severance Bonus”) and (v) the COBRA Reimbursement (defined below). If an
Employee’s first year bonus is to be included in the calculation of the
Severance Bonus, and such bonus is pro-rated for the portion of the year the
Employee was employed with the Company, then an annualized amount shall be used
for the calculation.  If an Employee has not participated in three bonus cycles,
then the Severance Bonus will reflect the shorter period (or target if the
Employee has not participated in any bonus cycles). Items (iii) and (iv) above
shall be paid in a single lump sum and the COBRA Reimbursement (item (v)) shall
be paid as described below, but items (iii), (iv) and (v) are payable only if
and to the extent, and within 30 days after, a valid Release (as hereinafter
defined), has been signed by the Employee and become effective and irrevocable
pursuant to its terms.
(c)Nonrenewal Termination. Subject to Section 8(g), in the case of a Nonrenewal
Termination, the Company shall pay to Employee (i) Employee’s Base Salary and
accrued but unused PTO through the date of Termination, paid in a single lump
sum within 30 days following the Termination Date. Employee shall also be
entitled to (ii) a severance payment equal to one times Employee’s current Base
Salary (iii) the COBRA Reimbursement (defined below), paid as on or before the
30th day following the Date of Termination and, (iv) a pro-rata Annual Bonus
(based upon actual company performance and the days of employment in the
calendar year of Termination). Items (ii), (iii) and (iv) are payable only if
and to the extent, and within 30 days after, a valid Release (as hereinafter
defined), has been signed by the Employee and become effective and irrevocable
pursuant to its terms; except that the pro-rata Annual Bonus (part (iv)) shall
be paid in a single lump sum before March 15 of the year following the year of
termination if that date is later than the payment date in the preceding clause.
If the Company has offered the Employee a new employment agreement that is
substantially similar to the agreements of similarly situated employees and
provides Employee compensation equal to or greater than Employee’s then current
compensation, and Employee declines to accept such new employment agreement,
such declination will be considered a voluntary resignation and no payments
under this Section 9(c) shall be payable to Employee.
    
(d)In the case of a Termination meeting the requirements to receive payment
under Section 9(a), (b) or (c), the Company shall reimburse Employee for the
actual cost of the premium for COBRA coverage for 18 months (if the Employee
timely elects COBRA coverage), to the extent the actual cost of the premium for
COBRA coverage exceeds the premium amount that similarly situated active
employees pay for the same levels of coverage as elected by the Employee during
the first 18 months of COBRA coverage (“COBRA Reimbursements”). The COBRA
Reimbursements are payable only if and to the extent a valid Release (as
hereinafter defined) has been signed by the Employee and become effective and
irrevocable. The COBRA Reimbursements will be made to Employee on a taxable
basis (less applicable taxes and withholdings), no later than December 31 of
each calendar year during the COBRA Reimbursement period. The COBRA
Reimbursements will not be grossed up for any taxes. Notwithstanding the
foregoing, in the event Employee obtains employment with another Company and
becomes eligible to receive comparable benefits from such Company, the COBRA
Reimbursements described in this clause (d) shall cease; and







--------------------------------------------------------------------------------





(e)Employee shall be entitled to any other rights, compensation and/or benefits
as may be due to Employee in accordance with the terms and provisions of any
agreements, plans or programs of the Company.


(f)No Mitigation. Employee shall not be required to mitigate the amount of any
severance and non-competition payment provided for under this Agreement by
seeking other employment or otherwise.


(g)Excise Tax. In the event that Employee becomes entitled to any payments or
benefits under this Agreement and any portion of such payments or benefits, when
combined with any other payments or benefits provided to Employee (including,
without limiting the generality of the foregoing, by reason of the exercise or
vesting of any stock options or the receipt or vesting of any shares of stock of
the Company), which in the absence of this Section 9(g) would be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then the amount payable to Employee under this
Agreement shall, either (i) be reduced to the largest amount or greatest right
such that none of the amounts payable to Employee under this Agreement and any
other payments or benefits received or to be received by Employee as a result
of, or in connection with, an event constituting a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company (within the meaning of Section 280G(b)(2)(A) of the
Code) or the termination of Employment (including a Constructive Termination)
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code or (ii) be made in full, with the Employee bearing full
responsibility for any Excise Tax liability, whichever of (i) or (ii) provides
Employee with a larger net after-tax amount. The Company shall cooperate in good
faith with Employee in making such determination. Any reduction pursuant to the
immediately-preceding sentence shall be made in a manner compliant with Section
409A of the Internal Revenue Code.


(h)Special 409A Acknowledgement. Notwithstanding anything to the contrary in the
foregoing provisions of this Section 9, the payment of any and all amounts that
are or may be payable under this Section 9 is and shall be expressly subject to
the applicable terms, conditions, covenants and stipulations set forth in
Section 24 below with respect to Section 409A of the Internal Revenue Code.


10.Release; Continuing Obligations.


Employee acknowledges and agrees that the applicable payments set forth in
Section 9 of this Agreement constitute liquidated damages for any claim by
Employee of breach of contract or any other matters related to the non-renewal
of this Agreement or termination of Employee’s employment by the Company
hereunder. Furthermore, in order to receive any of the applicable payments set
forth in Section 9 above upon the termination of Employee’s employment (other
than Employee’s Base Salary and accrued PTO through the date of Termination),
and as an express condition to the Company’s obligation to make such payments,
(a) Employee shall execute and agree to be bound by an agreement providing for
the waiver and general release of any and all claims arising out of or relating
to Employee’s employment and termination of employment (the “Release”), which
Release shall be in such form as the Company’s Office of General Counsel may
require that becomes effective and irrevocable within 52 days after the Release
is provided to Employee; and (b) Employee shall agree to continue to be bound
by, and shall continue to comply with, all surviving obligations of Employee
hereunder, including, without limitation, Employee’s obligations under Sections
10, 11 and 12 hereof. If the consideration and revocation period for the Release
crosses calendar years, any amounts payable pursuant to Section 9 that are
subject to Section 409A of the Internal Revenue Code shall be paid in the second
calendar year.
11.Confidential Information.


(a)Employee covenants and agrees that Employee will not at any time, either
during the Term or thereafter, use, disclose or make accessible or available to
any other person, firm, partnership, corporation or any other entity any
Confidential Information (as defined below) pertaining to the business of the
Company or any of its subsidiaries or affiliates, except (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) when
required to do so by a subpoena, by any court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Company to divulge, disclose
or make accessible





--------------------------------------------------------------------------------





such information. For purposes of this Agreement, “Confidential Information”
shall mean non-public information concerning the Company’s or any of its
subsidiaries’ or affiliates’ financial data, statistical data, strategic
business plans, product development (or other proprietary product data),
customer and supplier lists, customer and supplier information, information
relating to practices, processes, methods, trade secrets, marketing plans and
other non-public, proprietary and confidential information of the Company or any
of its subsidiaries or affiliates; provided, however, that Confidential
Information shall not include any information which (x) is known generally to
the public other than as a result of unauthorized disclosure by Employee, (y)
becomes available to Employee on a non-confidential basis from a source other
than the Company or any of its subsidiaries or affiliates that lawfully obtained
such information or (z) was available to Employee on a non-confidential basis
prior to its disclosure to Employee by the Company or any of its subsidiaries or
affiliates. In addition to and not in limitation of anything in the foregoing,
it is specifically understood and agreed by Employee that any and all
Confidential Information received by Employee during Employee’s Employment by
the Company is deemed Confidential Information for purposes of this Agreement.
In the event Employee’s Employment is terminated hereunder for any reason,
Employee immediately shall return to the Company all tangible Confidential
Information (including any and all copies thereof) in Employee’s possession.
Notwithstanding anything in this Section 11, Section 23 or in any other
agreement to the contrary, Employee shall not be held liable under this
Agreement or any other agreement or any federal or state trade secret law for
making any confidential disclosure of a Company trade secret or other
confidential information to a government official or an attorney for purposes of
reporting a suspected violation of law or regulation, or in a court filing under
seal.


(b)Employee and the Company agree that the covenants in this Section 11
regarding Confidential Information are reasonable covenants under the
circumstances and further agree that if, in the opinion of any court of
competent jurisdiction, any such covenant is not reasonable or is unenforceable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of such covenants as appear to the court
not reasonable or unenforceable and to enforce the remainder of the covenant as
so amended, and to that end the provisions of this Section 11 shall be deemed
severable. Employee agrees that any breach of any covenant contained in this
Section 11 would irreparably injure the Company. Accordingly, Employee agrees
that the Company, in addition to pursuing any other remedies it may have in law
or in equity, may obtain an injunction against Employee from any court having
jurisdiction over the matter restraining any breach or threatened breach of this
Section 11. The Company may clawback any severance payments paid or payable to
Employee under Section 9 in the event that Employee breaches this Section 11.


(c)Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Employee from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by the Securities and Exchange
Commission, the Department of Justice, the Equal Employment Opportunity
Commission, the Congress, or any other governmental or regulatory agency,
entity, or official(s) or self-regulatory organization (collectively,
“Governmental Authorities”) regarding a possible violation of any law, rule, or
regulation; (ii) responding to any inquiry or legal process directed to Employee
individually (and not directed to the Company and/or its subsidiaries) from any
such Governmental Authorities; (iii) testifying, participating or otherwise
assisting in an action or proceeding by any such Governmental Authorities
relating to a possible violation of law; or (iv) making any other disclosures
that are protected under the whistleblower provisions of any applicable law,
rule, or regulation. Nor does this Agreement require Employee to obtain prior
authorization from the Company before engaging in any conduct described in this
paragraph, or to notify the Company that Employee has engaged in any such
conduct. Moreover, nothing in this Agreement prohibits Employee from disclosing
a Company trade secret (i) in confidence to a Federal, State, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. If Employee files a lawsuit for retaliation by an employer for reporting a
suspected violation of law, Employee may disclose a Company trade secret to the
Employee’s attorney and use the trade secret information in the court proceeding
if Employee files any document containing the trade secret under seal and does
not disclose the trade secret except pursuant to court order.





--------------------------------------------------------------------------------







12.Non-Competition; Non-Solicitation.


(a)As additional consideration for Employee’s employment with the Company, the
compensation paid and payable to Employee hereunder and to induce the Company to
execute and deliver to Employee this Agreement, Employee agrees that during the
Restricted Period (as defined in Section 12(d) below), without the prior written
consent of the CEO of the Company, Employee shall not be, nor shall Employee
assist or enable any person or entity to become, a principal, manager, officer,
director, agent, consultant or executive or management employee of, or directly
or indirectly own more than 1% of any class or series of equity securities in,
any entity or business engaged in the business of buying nonperforming loans
(the “Business”). Notwithstanding the foregoing, Employee will not be deemed to
be engaged in the Business in violation of the terms of this Section 12(a), if
(A) Employee is employed by an entity that is meaningfully engaged in one or
more enterprises whose principal business is other than the Business (the
“Non-Competing Businesses”), (B) such entity’s relationship with Employee
relates solely to the Non-Competing Businesses, and (C) if requested by the
Company, such entity and Employee provide the Company with reasonable assurances
that Employee will have no direct or indirect involvement in the Business on
behalf of such entity.


(b)As additional consideration for Employee’s employment with the Company, the
compensation paid and payable to Employee hereunder and to induce the Company to
execute and deliver to Employee this Agreement, Employee agrees that during the
Restricted Period, without the prior written consent of the Company, Employee
shall not, on Employee’s own behalf or on behalf of any person or entity (other
than on behalf of the Company), directly or indirectly, (i) solicit the clients,
employees, customers or suppliers of the Company or any of its affiliates or
subsidiaries to terminate their relationship or modify such relationship in a
manner that is adverse to the interests of the Company and its affiliates and
subsidiaries or (ii) engage, hire or solicit the employment of, whether on a
full-time, part-time, consulting, advising, or any other basis, any employee who
was employed by the Company or its affiliates or subsidiaries on the effective
date of Employee’s termination or at any time during the six (6) months
preceding such termination date. This provision does not prohibit the
solicitation of employees by means of a general advertisement.
(c)Employee agrees that any breach of the covenants contained in this Section 12
would irreparably injure the Company and its subsidiaries and affiliates.
Accordingly, Employee agrees that the Company, in addition to pursuing any other
remedies it may have in law or in equity, may obtain an injunction against
Employee from any court having jurisdiction over the matter restraining any
breach or threatened breach of this Section 12. The Company may clawback any
severance payments paid or payable to Employee under Section 9 in the event that
Employee breaches this Section 12.


(d)The provisions of this Section 12 shall be in effect for the duration of
Employee’s Employment and shall survive the termination of Employee’s Employment
with the Company for any reason for a period of one year after the effective
date of such termination (the “Restricted Period”). The Company may elect to
extend the Restricted Period for an additional twelve (12) months by increasing
any required severance payment to the Employee by one times the sum of
Employee’s then Base Salary and one times the average of the last three years
Bonus payment.


13.Limitation of Liability and Indemnity.


The limitation of liability and indemnity provisions of Section 8.1 of that
certain Amended and Restated By-Laws of the Company and Article 9 of that
certain Amended and Restated Certificate of Incorporation of the Company are a
contractual benefit to Employee and are a material consideration for Employee’s
employment.
14.Notices.


All notices and other communications hereunder shall be in writing and shall be
deemed to have been given if delivered personally or sent by facsimile
transmission, overnight courier, or certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (provided that a confirmation copy
is sent by overnight courier), one day after deposit with an overnight





--------------------------------------------------------------------------------





courier or, if mailed, five days after the date of deposit in the United States
mails, as follows (or to another address specified in writing by the recipient
prior to the sending of such notice or communication):
If to the Company, to:
PRA Group, Inc.
150 Corporate Boulevard
Norfolk, Virginia 23502
Attn: General Counsel
Fax: (757) 321-2518
 
 
If to Employee, to:
 



15.Entire Agreement.


This Agreement contains the entire agreement between the parties hereto with
respect to the matters contemplated herein and supersedes all prior agreements
or understandings among the parties related to such matters. In case of any
conflict between the provisions hereof and the provisions of any other agreement
or understanding between the parties with respect to such matters (including,
without limitation, the Company’s Employee Handbook), the provisions of this
Agreement shall be controlling.
16.Successors; Binding Effect.


Except as otherwise provided herein, this Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns and
Employee. “Successors and assigns” shall mean, in the case of the Company, any
parent, subsidiary or affiliate of the Company or any successor to the Company
pursuant to a merger, consolidation, sale or other transfer of all or
substantially all of the assets or equity of the Company, provided that, should
the Company assign or transfer this Agreement, the Company will require any
successor to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
assignment or transfer had taken place.
17.No Assignment.


Except as contemplated by Section 16 above, this Agreement shall not be
assignable or otherwise transferable by either party.
18.Withholding.


All payments hereunder shall be subject to any required withholding of federal,
state and local taxes pursuant to any applicable law or regulation.
19.Amendment or Modification; Waiver.


No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by the CEO and is agreed to in writing, signed by Employee
and by a duly authorized representative of the Company (other than Employee).
Except as otherwise specifically provided in this Agreement, no waiver by either
party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar provision or condition at the same or at any
prior or subsequent time.
20.Fees and Expenses.


If either party institutes an action or proceeding to enforce the rights the
party may have under this Agreement, to obtain a declaration of a party’s rights
or obligations hereunder, to set aside any provision hereof, for damages by
reason of any alleged breach of any provision of this Agreement, or for any
other remedy, the court or





--------------------------------------------------------------------------------





Arbitrator as the case may be, shall require the losing party in any such action
or proceeding to reimburse the prevailing party for of all of its reasonable
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorneys’ fees and disbursements.
21.Governing Law.


The validity, interpretation, construction, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Virginia, without
regard to its conflicts of law rules.
22.Arbitration.


The Employee and the Company agree that any and all disputes, claims or
controversies arising out of or related to this Agreement and/or Employee’s
Employment with the Company (including termination of that Employment),
including any claims under any statute or regulation (“Disputes”), shall be
submitted for binding arbitration; provided that any action by the Company to
enforce Section 12 may be brought in a court of appropriate jurisdiction. Unless
the parties agree otherwise, any mediation and/or arbitration shall take place
in Norfolk, Virginia, and shall be administered by, and pursuant to the rules
of, the American Arbitration Association. Company agrees to pay any costs of the
arbitration including the fees of the arbitrator (but not, for the avoidance of
doubt, any other expenses except as provided in Section 20). The decision of the
arbitrator shall be final and binding upon the parties.
23.Nondisparagement.


The Employee agrees that Employee shall not “Disparage” (“Disparage” means to
make remarks, comments, or statements, whether written or oral, that impugn the
character, integrity, reputation or abilities of the person being disparaged)
the Company (or any affiliate) or any director or officer of the Company in any
way that materially and adversely affects the goodwill, reputation or business
relationships of the Company or the affiliate or the director or officer with
the public generally, or with any of the Company’s or any of its affiliates’
customers, vendors or employees. The Company shall instruct the members of the
Board and its employees not to disparage the Employee in any way that materially
and adversely affects Employee or Employee’s reputation or business
relationships. Nothing in this section 23 shall preclude any party from making
truthful statements that are reasonably necessary to comply with applicable law,
regulation or legal process, or to defend, or enforce a party’s rights under
this Agreement or any other agreement between the parties.
24.Section 409A of the Internal Revenue Code.


Any benefit, payment or other right provided for under this Agreement shall be
provided or made in such manner, at such time, in such form and subject to such
election procedures (if any) as complies with the applicable requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other authority promulgated pursuant to Section 409A of the
Code to avoid a failure described in Code Section 409A(a)(1), including, without
limitation, deferring payment until the occurrence of a specified payment event
described in Code Section 409A(a)(2). Accordingly, notwithstanding any other
provision hereof or document pertaining hereto, (x) this Agreement shall be so
construed and interpreted to meet all applicable requirements of Code Section
409A, and (y) without limiting the generality of the foregoing, but more
specifically:
(a)All references to a termination of employment and separation from service
shall mean and be administered to comply with the definition of “separation from
service” in Code Section 409A.


(b)If Employee is a “specified employee” (as defined under Code Section 409A) at
the time of separation from service, then to the extent that any amount payable
under this Agreement constitutes “deferred compensation” under Code Section 409A
(and is not otherwise excepted from Code Section 409A coverage, whether by
virtue of being considered “separation pay” or a “short term deferral” or
otherwise) and is payable to Employee based upon a separation from service
(other than death or “disability” as defined under Code Section 409A), such
amount shall not be paid until the first to occur of (i) the first day following
the six-month anniversary of Employee’s separation from service, or (ii)
Employee’s death.





--------------------------------------------------------------------------------







(c)All expense reimbursements provided for under this Agreement shall comply
with Code Section 409A and shall be subject to the following requirements: (i)
the amount of expenses eligible for reimbursement during Employee’s taxable year
may not affect the expenses eligible for reimbursement to be provided in another
taxable year; (ii) the reimbursement of any eligible expense must be effected by
December 31 following the taxable year in which the expense was incurred; and
(iii) the right to reimbursement is not subject to liquidation or exchange for
another benefit.


(d)Any right to a series of installment payments shall be treated as a right to
a series of separate payments for purposes of Code Section 409A.


25.Titles.


Titles to the Sections in this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any Section.
26.Counterparts.


This Agreement may be executed in one or more counterparts, which together shall
constitute one agreement. It shall not be necessary for each party to sign each
counterpart so long as each party has signed at least one counterpart.
27.Severability.


Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms and provisions of this Agreement in any
other jurisdiction.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
PRA GROUP, INC.
By:
 
Title:
 
 
 
EMPLOYEE
 
 






